DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            THOMAS LESKO,
                               Appellant,

                                     v.

                           JENNIFER LESKO,
                               Appellee.

                               No. 4D19-501

                               [March 5, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Victoria L. Griffin, Judge; L.T. Case No. 2017DR000032.

  Thomas Lesko, Port St. Lucie, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.